DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 November 2018, 21 January 2020, and 15 June 2020 were considered by the examiner. On the IDS filed 20 November 2018: “JP 2000-26992” was understood to be “JP 2000-026992”, and “JP 2010-13728” was understood to be “JP 2010-013728”. On the IDS filed 21 January 2020: “JP 4-147998” was understood to be “JPH 04-147998”. On the IDS filed 15 June 2020: “JP 11-343577” was understood to be “JPH 11-343577”.

Claim Status
Claims 1-4 have been cancelled.
Claims 5-10 are pending.
Claims 5-10 are rejected.
Claim 5 is objected to.

Claim Objections
Claim 5 is objected to because of the following informalities: lines 1-2 recites “the steel sheet comprising: a steel sheet”, which is redundant and the examiner suggests removing the “a steel sheet” clause, line 3 recites “an Ni plated layer” which should be “a Ni plated layer”, line 4 recites “adhered in an amount of from 0.3 to 3 g/m2” and one of the underlined words should be removed, lines 4-5 recite “and a chromate coated film” which should not include “and” since this is not the last limitation of the claim, and line 7 omits an “and” prior to “wherein the Ni plated contains from 0.1 to 20% by mass of ZnO particles…” which should be present since this is the last limitation of the claim.
Appropriate correction is required.

Claim Interpretation
Claim 5 recites “a steel sheet for a container”, which provides no structure to said claims and is therefore drawn to an intended use of the invention. Since, courts have held “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” (Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)), the aforementioned intended use is not being interpreted as a claim limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claims 5-10, Claims 5-10 recite “per side” referring to: an amount of Ni plated layer adhered (Claim 5), an amount of ZnO particles in the Ni plated layer (Claims 5 and 6), an amount of Cr in the chromate coating disposed on the Ni plated layer (Claims 7 and 9), and an amount of Zr in the Zr coating disposed on the Ni plated layer (Claims 8 and 10). Since each of these limitations are dependent on a Ni plated layer being present, and the Ni plated can be arranged on only one side of the steel sheet, the above mentioned features being present on “per side” renders the claim indefinite. Specifically, if the Ni plated layer was disposed only on one side of the steel sheet, it is unclear how the above features could be present per side, since all of the above features require a Ni plated layer being present. The examiner understand the claims to mean, if one Ni plated layer is present then the above features are only present there, else these features are present in both Ni plated layers, and is interpreting the claim as such for compact prosecution. 
For Claim 5, the examiner recommends changing “…a Ni plated layer, which is arranged on at least one side of the steel sheet and is adhered in an amount of from 0.3 to 3 g/m2 per side in terms of metal Ni amount; and a chromate coated film or a Zr coating coated film, which is arranged on the Ni plated layer, wherein the Ni plated layer contains from 0.1 to 20% by mass of ZnO particles per side in terms of metal Zn amount.” to “a Ni plated layer, which is arranged on at least one side of the steel sheet and each Ni plated layer is adhered in an amount of from 0.3 to 3 g/m2 in terms of metal Ni amount; a chromate coated film or a Zr coating coated film, which is 
For Claim 6, the examiner recommends changing “…wherein the Ni Plated layer contains from 0 to 15% by mass of ZnO particles per side…” to “…wherein each Ni Plated layer contains from 0 to 15% by mass of ZnO particles…”
For Claims 7 and 9, the examiner recommends changing “…wherein the chromate coated film contains from 1 to 40 g/m2 of Cr per side…” to “…wherein each chromate coated film contains from 1 to 40 g/m2 of Cr …”
For Claims 8 and 10, the examiner recommends changing “…wherein the Zr coated film contains from 1 to 40 g/m2 of Zr per side…” to “…wherein each Zr coated film contains from 1 to 40 g/m2 of Zr …”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (US 2013/0011694, Hirano) in view of Popescu et al. (“Surface analysis and corrosion resistance of new nickel base thin film alloys”, cited by applicants on the IDS filed on 20 November 2018). 
Regarding Claims 5-6, Hirano teaches a steel sheet for a container (Claim 1) comprising: a Ni plated layer on at least one side of the steel sheet (Claim 1), in an amount of 0.3 to 3 g/m2 (Claim 1), and a chromate coated layer (Claim 1) or a Zr coated layer (Claim 5), arranged on the Ni plated layer (Claims 1 and 5). Hirano does not explicitly teach the inclusion of ZnO particles in an amount of 0.1 to 20% by mass. 
Analogous art by Popescu, which also teaches on nickel based coatings on steel (Page 378, Right Col., Lines 4-5) teaches the inclusion of Zn into the Ni plated layer in an amount of 
Regarding Claims 7 and 9, Hirano modified by Popescu teaches all of the limitations of Claims 5 and 6. Hirano further teaches the chromate coated film contains 1-40 mg/m2 of Cr (Claim 1). 
Regarding Claims 8 and 10, Hirano modified by Popescu teaches all of the limitations of Claims 5 and 6. Hirano further teaches the Zr coated film contains 1-40 mg/m2 of Zr (Claim 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2007-231394 (cited by applicants on IDS filed 20 November 2018) teaches a Ni plated steel sheet, with a chromate film, within the instantly disclosed amounts. JP 2010-013728 (cited by applicants on IDS filed 20 November 2018) teaches a Ni plated steel sheet, with a Zr film, within the instantly disclosed amounts. JP 3,060,073 (cited by applicants on IDS filed 20 November 2018) teaches a Ni plated steel sheet, with a chromate film, within the instantly disclosed amounts. US 2015/0064495 teaches a Ni plated steel sheet, with either a chromate or .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                

/JOHN D SCHNEIBLE/Examiner, Art Unit 1784